                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 5:00-cr-90036
                                                    Hon. Matthew F. Leitman
v.

D1, RILEY TROY GRAHAM,

          Defendant.
__________________________________________________________________/

   ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 733),
   (2) DENYING DEFENDANT’S MOTION TO VACATE SENTENCE
 (ECF No. 731), AND (3) DENYING CERTIFICATE OF APPEALABILITY

      On May 26, 2005, Defendant Riley Troy Graham pleaded guilty to engaging

in a continuing criminal enterprise in violation of 21 U.S.C. § 848 and conspiring to

launder monetary instruments in violation of 18 U.S.C. § 1956 pursuant to a Rule 11

Plea Agreement. (See Plea Agmt., ECF No. 434.) The Court thereafter sentenced

Graham to 240 months in prison. (See Judgment, ECF No. 506.) Graham appealed,

and the United States Court of Appeals for the Sixth Circuit affirmed his convictions.

See United States v. Graham, 278 F. App’x 538, 546 (6th Cir. 2008).

      Graham has now filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255. (See Mot., ECF No. 731.) He filed that motion on August 21, 2020, more

than fourteen years after he was sentenced, and more than twelve years after the


                                          1
Sixth Circuit affirmed his convictions on direct review. Ordinarily, a motion filed

under Section 2255 must be filed within one year from the date on which the

judgment of conviction became final. See 28 U.S.C. § 2255(f) (“A 1-year period of

limitation shall apply to a motion under this section”). See also Sanchez-Castellano

v. United States, 358 F.3d 424 (6th Cir. 2004) (affirming denial of Section 2255

motion because it was not timely filed). And “[a]s a general matter, convictions

become final upon conclusion of direct review.” Id.at 426. Thus, “when a federal

criminal defendant takes a direct appeal to the court of appeals, his judgment of

conviction becomes final for § 2255 purposes upon the expiration of the 90-day

period in which the defendant could have petitioned for certiorari to the Supreme

Court, even when no certiorari petition has been filed.” Id.

      On August 28, 2020, the Court ordered Graham to show cause and explain

why it should not dismiss his motion as untimely filed. (See Show Cause Order, ECF

No. 733.) The Court directed Graham to file his response by no later than November

30, 2020. (See id.) On that date, Graham filed a response that (1) attacked the merits

of his conviction and (2) asked for an additional 15 days to “fully brief the issues”

that the Court had raised in the show cause order. (Resp., ECF No. 740,

PageID.5598.) Graham did not attempt to explain why his motion was timely.

      The Court granted Graham’s requested extension and provided him

substantially more time to file a full response than he requested. (See Order, ECF


                                          2
No. 741.) It ordered him to file his full response by no later than February 15, 2021.

(See id.)

      Graham then filed a second response to the Court’s show cause order. (See

Resp., ECF No. 742.) Like Graham’s initial response, Graham’s second filing made

no effort to explain how his motion was timely. Nor did it explain why Graham may

be entitled to toll the applicable statute of limitations. The only element of Graham’s

response that was even potentially responsive to the Court’s show cause order was

his contention that that it had taken him “eighty thousand hours of legal research …

to reveal that there is no law involved in this entire prosecution.” (Id. at ¶4,

PageID.5910.) But that does not provide a basis to excuse an otherwise untimely

filing. Simply put, Graham has not given the Court any basis to conclude that his

motion was timely filed. The Court will therefore deny his motion.

      Finally, Graham may not appeal the Court’s decision unless the Court issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22. A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That

standard is met when “reasonable jurists could debate whether ... the petition should

have been resolved in a different manner.” Welch v. United States, 136 S. Ct. 1257,

1263 (2016) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here,

reasonable jurists would not debate the Court’s conclusion that Graham is not


                                          3
entitled to the relief he seeks. Thus, a certificate of appealability is not warranted in

this case.

       Accordingly, for all of the reasons explained above, IT IS HEREBY

ORDERED that (1) the Court’s show cause order (ECF No. 733) is VACATED,

(2) Graham’s motion to vacate his sentence (ECF No. 731) is DENIED, and (3) a

Certificate of Appealability is DENIED.


                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: June 2, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 2, 2021, by electronic means and/or ordinary
mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           4
